Citation Nr: 1706329	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-38 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional thoracolumbar spine disability.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1988 to February 1992.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in September 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection is in effect for a thoracolumbar spine disability.


CONCLUSION OF LAW

The claim for compensation under 38 U.S.C.A. § 1151 for an additional thoracolumbar spine disability is moot, and the claim is dismissed. 38 U.S.C.A. 
§§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is sympathetic to the Veteran's request for a determination regarding entitled to payment under 38 U.S.C.A. § 1151 for an additional disability that he asserts was caused by VA; the issue, however, is legally moot. In general, when a veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151. 

The Veteran filed this claim informally in January 2011.  During the entire time this claim has been on appeal, service connection has been in effect for a lumbosacral strain with degenerative joint disease with residual scar. Accordingly, the disability is already rated as service-connected and the Board can find no additional benefit identified. Thus, the Board finds that this claim is rendered moot. The claim pursuant to 38 U.S.C.A. § 1151 is dismissed. See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101(d).


ORDER

The appeal seeking compensation under the provisions of 38 U.S.C.A. § 1151 for an additional thoracolumbar spine disability is dismissed.


REMAND

Regrettably, the Board has determined that a remand is required as to the cervical spine disability. The Veteran seeks compensation under 38 U.S.C.A. §1151 for a cervical spine disability. The Veteran has put forth two theories of entitlement: one, the surgeries performed by a private practitioner on what the Veteran contends was a contract fee basis in January 2008 and September 2008 were negligently performed; two, the Overton Brooks VA Medical Center delayed in properly diagnosing the Veteran's cervical spine disability. See Veteran's February 2011 statement. 

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected. A disability is a qualifying additional disability, if the additional disability was not the result of the Veteran's willful misconduct, and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. Section 1151 contains two causation elements, the disability must not only have been caused by the hospital care or medical treatment but it must also be proximately caused by VA's fault. See Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (2013).

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151, the evidence must establish that he sustained additional disability that was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a facility of the Department as defined in section 1701(3)(A). If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 
38 U.S.C.A. § 1151 must be denied.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. 38 C.F.R. § 3.361(d)(1). 

The term "facilities of the Department" includes facilities over which the Secretary has direct jurisdiction, government facilities for which the Secretary contracts, and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710 (hospital, nursing home, and domiciliary care). See 38 U.S.C.A. § 1701(3)(A).

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a): (1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) Nursing home care furnished under 38 U.S.C.A. § 1720; (3) Hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153in a facility over which the Secretary does not have direct jurisdiction.

The Board finds on the above law and regulations that no further inquiry is currently needed regarding the contractual fee basis argument. See Ollis v. McDonald, 27 Vet. App. 405, 410 (2015).

Regarding the Veteran's claim that the Overton Brooks VA Medical Center delayed in properly diagnosing the Veteran's cervical spine disability, a medical opinion regarding the Veteran's claim would assist in adjudicating this claim. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims folder to a qualified clinician in order to provide opinions on the questions below regarding the Veteran's claimed cervical spine disability. If the clinician deems it necessary, schedule the Veteran for a VA medical examination to determine the answers to the questions below. 

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, the clinician is asked to provide responses to the following:

a. Is it at least as likely as not (a probability of 50 percent or greater) that VA medical care providers failed to timely diagnose the Veteran's cervical spine disability?

b. If and only if the answer to question "a" is yes, is it at least as likely as not (a probability of 50 percent or greater) that the failure to timely diagnose the Veteran's cervical spine disability resulted in additional disability?

c. If and only if the answer to question "a" is yes, is it at least as likely as not (a probability of 50 percent or greater) that the delayed diagnosis was the result of carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA.?

d. If and only if the answer to question "a" is yes, is it at least as likely as not (a probability of 50 percent or greater) that the additional disability caused by VA medical care providers' delay in diagnosis was an event not reasonably foreseeable?

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused an additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider or that VA furnished the surgical treatment without the Veteran's informed consent.

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based upon what a reasonable healthcare provider would have foreseen. In determining whether an event was reasonably foreseeable, consider whether the risk of an event was the type of risk that a reasonable healthcare provider would have disclosed in connection with informed consent.

The clinician is asked to explain the reasons behind any opinions expressed and conclusions reached. The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Review the examination report(s) for compliance with the Board's directives. Any corrective action should be undertaken prior to recertification to the Board.

3. Thereafter, readjudicate the issue remaining on appeal. If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


